 



Exhibit 10.12

ORBITAL SCIENCES CORPORATION

NONQUALIFIED

MANAGEMENT DEFERRED

COMPENSATION PLAN

EFFECTIVE AS OF SEPTEMBER 1, 2003

 



--------------------------------------------------------------------------------



 



ORBITAL SCIENCES CORPORATION
NONQUALIFIED MANAGEMENT DEFERRED COMPENSATION PLAN

EFFECTIVE: SEPTEMBER 1, 2003

               WHEREAS, Orbital Sciences Corporation (“Orbital”) has decided to
establish a deferred compensation plan for a select group of its key management
and highly compensated employees; and

               WHEREAS, the purpose of this Plan is to provide a select group of
management or highly compensated employees with a tax-deferred capital
accumulation program through their voluntary deferrals of Base Salary and Bonus
and the allocation of Company Discretionary Contributions; and

               WHEREAS, this Plan of deferred compensation is intended to be a
“top-hat plan” (i.e., an unfunded deferred compensation plan maintained for a
select group of management or highly compensated employees) pursuant to Sections
201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income Security Act
of 1974 (“ERISA”).

               NOW, THEREFORE, the Orbital Sciences Corporation Nonqualified
Management Deferred Compensation Plan is hereby adopted in accordance with the
following terms and conditions:

ARTICLE 1 - Definitions

               Unless the context or subject matter otherwise requires, the
following definitions shall govern the Plan:

               Section 1.01 Base Salary — the base salary established by the
Company to be earned by a Participant during a calendar year.

               Section 1.02 Beneficiary — a person (other than the Participant)
who is entitled to receive benefits under the Plan because of his designation
for such benefits by the Participant under the provisions of this Plan.

               Section 1.03 Board — the Board of Directors of Orbital Sciences
Corporation.

               Section 1.04 Bonus — Management Incentive Plan compensation (or
any successor plan).

               Section 1.05 Committee — the Human Resources and Compensation
Committee appointed by the Board to administer the Plan.

               Section 1.06 Company — Orbital Sciences Corporation and its
successors.

1



--------------------------------------------------------------------------------



 



               Section 1.07 Company Discretionary Contributions — the
contributions made by the Company pursuant to the provisions of Section 3.02 of
the Plan.

               Section 1.08 Deferrals — the portion of a Participant’s Base
Salary and/or Bonus that is deferred pursuant to the provisions of Article 3 of
the Plan.

               Section 1.09 Deferral Account — the separate unfunded account
established and maintained on the books of the Company for each Participant
pursuant to the provisions of Article 6 of the Plan, which is credited with
Company Discretionary Contributions and Deferrals made on the Participant’s
behalf. The Deferral Account shall include account balances accumulated under
the Prior Plan that have been transferred to this Plan. To the extent necessary
to reflect different vesting schedules and/or distribution dates, a
Participant’s Deferral Account can include multiple sub-accounts.

               Section 1.10 Deferral Election Form — the form designated by the
Company for use by Participants to (a) contribute Deferrals to the Plan,
(b) designate the deemed investment of the Deferral Account, and (c) select the
timing and form of the distribution of Deferrals, Company Discretionary
Contributions and/or amounts transferred to the Plan from the Prior Plan. The
Committee may change the form at any time.

               Section 1.11 Effective Date — September 1, 2003.

               Section 1.12 First Plan Year — September 1, 2003-December 31,
2003.

               Section 1.13 Forfeiture — that portion of a Participant’s
Deferral Account that is attributable to Company Discretionary Contributions and
that is not Vested as of the date the Participant terminates employment with the
Company.

               Section 1.14 Involuntary Termination of Employment — events which
result in a separation from service with the Company and which are generally not
initiated by a Participant, including but not limited to a layoff, disability or
discharge by the Company for any reason.

               Section 1.15 Participant — an employee of the Company who is (a)
determined by the Company to be a member of a select group of the Company’s
management or highly compensated employees; and (b) designated by the Committee
as a Participant under the Plan.

               Section 1.16 Plan — this Nonqualified Management Deferred
Compensation Plan and any modification, amendment, extension or renewal thereof.

               Section 1.17 Plan Year — the calendar year ending each
December 31.

2



--------------------------------------------------------------------------------



 



               Section 1.18 Prior Plan — the Orbital Sciences Corporation 1995
Deferred Compensation Plan as in existence immediately prior to the transfer of
assets and liabilities from such plan to this Plan, effective as of September 1,
2003.

               Section 1.19 Valuation Date — the date on which a Participant’s
Deferral Account is credited with Deferrals and earnings. For purposes of this
Plan, and in accordance with the terms set forth by CIGNA, the Plan’s
third-party administrator, a Participant’s Deferral Account will be subject to
daily valuation.

               Section 1.20 Vested — a Participant’s nonforfeitable interest in
a portion of his Deferral Account. A Participant’s Vested interest shall be
determined in accordance with the provisions of Article 5 of the Plan.

               Section 1.21 Voluntary Termination of Employment — events, other
than those classified as an Involuntary Termination of Employment, which are
initiated by the Participant and which result in a separation from service with
the Company. For purposes of this Plan, a Participant’s death will constitute a
Voluntary Termination of Employment.

ARTICLE 2 — Eligibility and Participation

               Section 2.01 Eligible Persons. Eligibility to participate in the
Plan is limited to (a) those management or highly compensated employees of the
Company with a Base Salary of $125,000 or greater on January 1 of any Plan Year,
and (b) any additional management or highly compensated employees of the Company
who are designated as Participants by the Committee.

               Section 2.02 Notice of Participation. The Committee shall notify
in writing each Participant of his designation to participate in the Plan.

               Section 2.03 Date of Entry. A person eligible to participate in
the Prior Plan as of August 31, 2003 shall become a Participant on the Effective
Date of this Plan. Those persons who are designated to participate in the Plan
on or after the Effective Date shall become a Participant thirty (30) days after
they are notified in writing of their designation to participate in the Plan.

               Section 2.04 Application for Participation. A person who is
eligible to participate in this Plan must initially complete a Deferral Election
Form. If, with respect to any Plan Year, a Participant fails to submit the form
in a timely manner, he will be ineligible to make Deferrals in that Plan Year.

               Section 2.05 Limitation on Participants. The Committee, in its
sole discretion, may determine who qualifies as a Participant and may change the
criteria (including salary requirements) at any time. The effective date of such
change shall be determined by the

3



--------------------------------------------------------------------------------



 



Committee.

               Section 2.06 Removal from Participation. The Committee may
terminate a Participant’s participation for any reason. A Participant who is
prospectively terminated from participating in this Plan is ineligible to make
Deferrals or receive an allocation of Company Discretionary Contributions
effective as of the date of termination in the Plan as determined by the
Committee.

ARTICLE 3 — Participant Deferrals and Company Contributions

               Section 3.01 Participant Deferrals. As set forth more fully
below, a Participant may defer a portion of his Base Salary, which would
otherwise be earned and payable during the First Plan Year and any subsequent
Plan Year, by executing a Deferral Election Form pursuant to subsection (a) of
this Section. A Participant may defer a portion of his Bonus, which would
otherwise be earned and payable during any Plan Year, by executing a Deferral
Election Form pursuant to subsection (b) of this Section. Subject to the rules
set forth by the Committee and the limitations set forth below, the maximum
Deferral is one hundred percent (100%) of the Participant’s Base Salary and
Bonus. No deferral election shall reduce a Participant’s compensation below the
amount necessary to satisfy the following obligations: applicable employment
taxes (e.g., FICA/Medicare) on amounts paid or deferred; withholding
requirements of a Company-sponsored benefit plan; or income tax withholding for
compensation that is not deferred.

               (a) Salary Deferral Contribution.

                    (i) Submission of Deferral Election Form.

                         (A) First Plan Year. Each Participant who wishes to
participate in the Plan and defer a portion of his Base Salary must submit a
Deferral Election Form to the Committee no later than August 15, 2003 or as
otherwise determined by the Committee. The Deferral Election Form, once properly
completed and submitted to the Committee, shall be effective as of the first pay
period for that portion of a Participant’s Base Salary earned between
September 1, 2003 and December 31, 2003. In the case of a person who becomes a
Participant after the Effective Date, but within the First Plan Year, the
Deferral Election Form must be filed with the Committee no later than thirty
(30) days after he becomes eligible to participate in the Plan or as otherwise
determined by the Committee. However, such election shall be prospective and
shall apply only to Base Salary earned after the election is made. If, with
respect to the First Plan Year, a Participant fails to submit the form in a
timely manner, he will be ineligible to make Deferrals in the First Plan Year.
Unless a Participant files a new Deferral Election Form by December 15, 2003,
the existing Deferral Election Form shall only remain effective until
December 31, 2003 and shall not be effective for subsequent Plan Years.

4



--------------------------------------------------------------------------------



 



                         (B) Plan Years On and After January 1, 2004. Each
Participant who wishes to participate in the Plan and defer a portion of his
Base Salary must submit a Deferral Election Form to the Committee no later than
December 15 of the year immediately prior to the Plan Year with respect to which
the election is to be effective or as otherwise determined by the Committee. The
Deferral Election Form, once properly completed and submitted to the Committee,
shall be effective as of the first pay period of the following Plan Year. In the
case of a person who becomes a Participant after the first day of a Plan Year,
the Deferral Election Form must be filed with the Committee no later than thirty
(30) days after he becomes eligible to participate in the Plan or as otherwise
determined by the Committee. However, such election shall be prospective and
shall apply only to Base Salary earned after the election is made. If, with
respect to any Plan Year, a Participant fails to submit the form in a timely
manner, he will be ineligible to make Deferrals in that Plan Year. The Deferral
Election Form is effective for one 12-month period only. A Participant must file
a new Deferral Election Form each year as determined by the Committee.

                    (ii) Modification of Salary Deferral Contribution. An
election under Section 3.01(a) may only be modified or continued by filing a new
Deferral Election Form by December 15th of the Plan Year (or First Plan Year, if
applicable) prior to the effective date of the change. Any such modification or
continuation will become effective as of the first pay period of the following
Plan Year. Notwithstanding the forgoing, once during a Plan Year (or First Plan
Year, if applicable), an election under Section 3.01(a) may be decreased by
filing a new Deferral Election Form. Any such decrease will be effective as of
the first pay period beginning after the date the election form is received by
the Committee and shall remain in effect until the end of the Plan Year (or
First Plan Year, if applicable).

                    (iii) Deferral Period. The Deferral Election Form will
establish the deferral period for the Base Salary. The deferral period shall
begin on the first day of the Plan Year (or First Plan Year, if applicable) with
respect to which the Deferral Election Form is filed (or, in the case of
Participants becoming eligible after the Effective Date, on the first day of a
pay period following the filing of a Deferral Election Form). The deferral
period shall end on the earlier of: (A) a Participant’s termination of
employment; or (B) the scheduled in-service withdrawal date specified on the
Deferral Election Form (such scheduled in-service withdrawal dates shall be a
minimum of two years from the date the deferral period commenced). The
Participant may designate different deferral periods for the Base Salary
contributed in the First Plan Year and each subsequent Plan Year by filing a
separate Deferral Election Form in accordance with Section 3.01(a)(i).

                    (b) Bonus Deferral Contribution.

                         (i) Submission of Deferral Election Form. Each
Participant who wishes to defer a portion of his Bonus must submit a Deferral
Election Form to the Committee in accordance with procedures determined by the
Committee in its sole discretion. The Deferral Election Form with respect to
Bonuses is effective for one 12-month period only. A Participant

5



--------------------------------------------------------------------------------



 



must file a new Deferral Election Form in order to defer the Bonus that is
earned during the subsequent 12-month period commencing each January 1.

                         (ii) Deferral Period. If a Participant has elected to
defer his Base Salary, the deferral period corresponding to the Base Salary
deferred in a Plan Year (or for the First Plan Year, if applicable) will govern
the deferral period for the Bonus earned with respect to that Plan Year. If a
Participant has not elected to defer his Base Salary, the Deferral Election Form
with respect to the Bonus will establish the deferral period for the Bonus. Such
deferral period shall begin on the January 1 following the Plan Year with
respect to which the Bonus was earned and shall end on the earlier of: (A) a
Participant’s termination of employment; or (B) the scheduled in-service
withdrawal date specified on the Deferral Election Form (such scheduled
in-service withdrawal dates shall be a minimum of two years from the date the
deferral period commenced). If a Participant has not elected to defer his Base
Salary, the Participant may designate different deferral periods by filing a
separate Deferral Election Form for each Bonus.

               Section 3.02 Company Discretionary Contributions. The Company, in
its sole and absolute discretion, may at any time commencing with and including
the First Plan Year credit a Company Discretionary Contribution to a
Participant’s Deferral Account. The Company shall determine the amount of the
Company Discretionary Contribution, which Participants are eligible to share in
the allocation of the Company Discretionary Contribution, and the vesting of the
Company Discretionary Contribution. Participants who, with respect to any Plan
Year, are not making Deferrals may, in the sole discretion of the Committee, be
eligible for the allocation of a Company Discretionary Contribution for such
Plan Year. In the event a Participant has not established a Deferral Account,
the Company shall determine how the Company Discretionary Contribution will be
deemed invested until such time as the Participant directs otherwise.

               Section 3.03 Amounts Transferred from Prior Plan. Effective
September 1, 2003, all assets and liabilities attributable to the Prior Plan
were transferred to and became payable under this Plan. Each Participant who was
a participant in the Prior Plan must submit a Deferral Election Form to the
Committee no later than September 1, 2003 establishing the deferral period for
amounts attributable to the Prior Plan held in his Deferral Account. The
deferral period shall begin on September 1, 2003 and shall end on the earlier
of: (A) a Participant’s termination from employment; or (B) the scheduled
in-service withdrawal date specified on the Deferral Election Form (which date
shall not be prior to September 1, 2005). If a Participant fails to submit such
a Deferral Election Form, the amount held in Deferral Account attributable to
the Prior Plan shall be paid in a lump sum following his termination from
employment (whether on account of an Involuntary Termination of Employment or a
Voluntary Termination of Employment).

ARTICLE 4 — Investment of Deferral Account

               Section 4.01 Participant Election. The Participant may elect in
writing to have a specified percentage of his Deferral Account deemed invested
in one or more investment fund(s) made available by the Company from time to
time provided that the specified percentage is in

6



--------------------------------------------------------------------------------



 



whole numbers, the minimum designation is one percent (1%) and the sum of the
percentages allocated does not exceed one hundred percent (100%). The
Participant agrees on behalf of himself and his Beneficiary to assume all risks
in connection with any decrease in the value of funds credited to the
Participant’s Deferral Account that are deemed so invested or which continue to
be deemed to be invested in accordance with the provisions of the Plan. The
Committee may add, delete or otherwise alter the deemed investments allowed
under this Plan at any time.

               Section 4.02 Change of Deemed Investment Election. In accordance
with any procedures established by the Committee, each Participant may elect to
change the deemed investment of all or a portion of his Deferral Account among
the investments then allowed by the Plan on a daily basis by providing the
Committee with such completed forms as the Committee may require.

               Section 4.03 Investment Options. In addition to those investment
funds made available by the Company from time to time, any funds credited to the
Deferral Account may be kept in cash or invested and reinvested in mutual funds,
stocks, bonds, securities, insurance contracts, or any other assets as may be
selected by the Committee. Notwithstanding the foregoing, the Committee may (but
is not required to) invest the funds reflected in the Deferral Account of a
Participant in accordance with the Participant’s deemed investment directions.

ARTICLE 5 — Vesting and Forfeiture of Benefits

               Section 5.01 Participant Deferral. Each Participant will be
Vested in the amounts in his Deferral Account attributable to Deferrals and his
account balance accumulated under the Prior Plan (and associated earnings
thereof) at all times.

               Section 5.02 Company Contributions. Each Participant will be
Vested in the amounts in his Deferral Account attributable to Company
Discretionary Contributions upon the earlier of: (i) the date the Participant
satisfies the vesting schedule established below; (ii) the date the Participant
reaches age sixty (60) provided the Participant is still employed by the
Company; or (iii) the date the Participant becomes disabled (as determined by
the Committee in its sole discretion). Notwithstanding the above, if a
Participant dies while in the employ of the Company, all amounts credited to the
Participant’s Deferral Account will be Vested.

               Each Participant shall vest in the Company Discretionary
Contributions credited to his Deferral Account in accordance with the following
schedule: a Participant who completes one year of service with the Company will
be 33% Vested in all Company Discretionary Contributions allocated to his
Deferral Account; a Participant who completes two years of service with the
Company will be 66% Vested in all Company Discretionary Contributions allocated
to his Deferral Account; and a Participant who completes three years of service
with the Company will be 100% Vested in all Company Discretionary Contributions
allocated to his

7



--------------------------------------------------------------------------------



 



Deferral Account.

               For purposes of calculating years of service under the
aforementioned vesting schedule, a Participant will be credited with one year of
service for each Plan Year in which he works 1,000 hours of service. The term
“hours of service” shall have the same meaning ascribed thereto in the Deferred
Salary & Profit Sharing Plan For Employees of Orbital Sciences Corporation.

               Notwithstanding the above, the Committee may modify the
aforementioned vesting schedule for Company Discretionary Contributions not yet
made to the Plan at any time.

               Section 5.03 Forfeitures. All Forfeitures in a Participant’s
Deferral Account as of the date the Participant terminates employment with the
Company shall be cancelled, and the Participant shall forfeit any right to the
payment to him of such Forfeitures.

ARTICLE 6 — Deferral Account

               Section 6.01 Deferral Accounts. The Committee shall establish and
maintain a Deferral Account for each Participant under the Plan. Each
Participant’s Deferral Account shall be further divided into separate
sub-accounts (“investment fund sub-accounts”), each of which corresponds to a
deemed investment fund elected by the Participant pursuant to Section 4.01. The
Participant’s Deferral Account shall be credited as follows:

                         (a) As of each Valuation Date, the Committee shall
credit the investment fund sub-accounts of the Participant’s Deferral Account
with (i) an amount equal to the Deferrals made by the Participant during each
pay period in accordance with the Participant’s elections under Section 4.01 and
(ii) an amount equal to the Company Discretionary Contributions allocated to the
Participant during any such pay period. The portion of the Participant’s
Deferrals or Company Discretionary Contributions that the Participant has
elected to be deemed to be invested in a certain type of investment fund shall
be credited to the investment fund sub-account corresponding to that investment
fund.

                         (b) As of each Valuation Date, each deemed investment
fund sub-account of the Participant’s Deferral Account shall be credited with
earnings or losses.

               Section 6.02 Quarterly Reports. The Committee shall make
available Deferral Account information to Participants at least quarterly.

               Section 6.03 Title to Assets. The Company shall not be required
to segregate any assets of any kind to meet the obligation of the Plan. Any
claim of title to and beneficial ownership of any assets which the Company has
designated to pay the deferred compensation benefits hereunder shall at all
times be that of a general unsecured creditor of the Company, and a Participant
shall have no property rights in those assets.

8



--------------------------------------------------------------------------------



 



ARTICLE 7- Benefit Distributions

               Section 7.01 In General. Unless they are forfeited in accordance
with Article 5, the terms and conditions of benefit payments to a Participant
who is eligible to receive benefits under the Plan are set forth in this
Article. Distributions pursuant to Section 7.02, 7.03 and 7.08 will commence as
soon as administratively feasible after the last day of the month following the
month that contains the Participant’s separation from service date.
Distributions pursuant to Section 7.04, 7.05 and 7.06 shall be made as soon as
administratively feasible after the requested distribution is approved by the
Committee.

               Section 7.02 Voluntary Termination of Employment. Upon a
Participant’s Voluntary Termination of Employment, the Participant is entitled
to a distribution of benefits from the Vested portion of his Deferral Account.
The form of distribution is elected on the Deferral Election Form. The
Participant may request a change to the form of distribution previously elected
by submitting a written request to the Committee. The Committee may approve or
deny the request at its sole discretion. The forms of distribution permitted are
set forth below:

                         (a) Normal Form of Distribution. The normal form of
distribution is a lump sum payment.

                         (b) Optional Forms of Distribution. Participants who
properly complete and submit a Deferral Election Form in accordance with
Article 3 may elect to receive their distribution of benefits in monthly
installment payments not to exceed six years and/or 72 installment payments.
Such monthly installment payments must be paid out in 12-month increments, e.g.,
a Participant may only request 12, 24, 36, 48, 60 or 72 installment payments.

                         (c) Distribution of Small Benefits. Notwithstanding the
foregoing, if the Participant’s Deferral Account is twenty-five thousand dollars
($25,000) or less, a distribution for any reason shall be made in the form of a
lump-sum payment.

               Section 7.03 Involuntary Termination of Employment. Upon a
Participant’s Involuntary Termination of Employment, the Participant is entitled
to a distribution of benefits from the Vested portion of his Deferral Account.
The form of distribution is elected on the Deferral Election Form. The
Participant may request a change to the form of distribution previously elected
by submitting a written request to the Committee. The Committee may approve or
deny the request at its sole discretion. The forms of distribution permitted are
set forth in Sections 7.02(a), (b) and (c) above.

               Section 7.04 Scheduled In-Service Withdrawals. Subject to Section
7.04(a), a Participant who properly completes and submits a Deferral Election
Form and elects to receive a distribution prior to his termination of employment
will receive benefits in one (1) lump sum

9



--------------------------------------------------------------------------------



 



payment or in monthly installment payments not to exceed six years and/or 72
installment payments. Such monthly installment payments must be paid out in
12-month increments, e.g., a Participant may only request 12, 24, 36, 48, 60 or
72 installment payments.

                         (a) Criteria to Elect Scheduled In-Service Withdrawal.
In order to select a scheduled in-service withdrawal date, a Participant must
complete a Deferral Election Form and elect a distribution date that is at least
two (2) years from the date the deferral period commenced. Notwithstanding any
provision of this Plan to the contrary, a Participant shall not be entitled to
receive the unvested portion of his Deferral Account. In this case, the deferral
period with respect to the unvested portion shall be automatically extended
until the Participant becomes Vested in such amount. If the Participant elected
to receive a lump sum payment prior to becoming Vested, the portion of his
Deferral Account that was unvested at his scheduled in-service withdrawal date
shall be paid in a lump sum as soon as practical after he becomes Vested in such
amount. If the Participant elected to receive monthly installment payments prior
to becoming Vested, the portion of his Deferral Account that was unvested at his
scheduled in-service withdrawal date shall be paid out after he becomes Vested
in monthly installments equal to the number of payments remaining in the
scheduled in-service withdrawal.

                         (b) Election to Extend Scheduled In-Service Withdrawal.
Subject to the consent of the Committee, a Participant may elect to postpone or
terminate the scheduled in-service withdrawal date (and form of distribution)
specified on a Deferral Election Form by filing with the Committee a subsequent
Deferral Election Form specifying a later scheduled in-service withdrawal date
(and, if necessary a new form of distribution) or cancel the in-service
withdrawal and elect to receive a distribution upon termination from employment.

                         Such an election to postpone or terminate the scheduled
in-service withdrawal date must be made at least one year prior to the scheduled
in-service withdrawal date and may only be made once. The extension of the
scheduled in-service withdrawal must be for a minimum period of two years.

                         (c) Termination of Employment Prior to Scheduled
In-Service Withdrawal Date. In the event the Participant terminates employment
prior to his scheduled in-service withdrawal date, the Committee has the
discretion to distribute the benefits in the Participant’s Deferral Account in
one (1) lump sum payment.

               Section 7.05 Nonscheduled In-Service Withdrawals. A Participant
may request to receive all the benefits in the Vested portion of his Deferral
Account in the form of a lump sum payment at any time. Subject to the approval
of the Committee, a Participant who elects this type of benefit distribution
will receive ninety percent (90%) of the Vested portion of his Deferral Account
and will forfeit the remaining ten-percent (10%). As a result of such
non-scheduled in-service withdrawal, the Participant will be ineligible to
participate in the Plan for purposes of making Deferrals for the duration of the
Plan Year in which he received the lump

10



--------------------------------------------------------------------------------



 



sum payment and for the following Plan Year.

               Section 7.06 Hardship Distributions — Withdrawal of Deferrals.
Upon application, the Committee may, when in its sole discretion it determines
that a Participant has incurred a hardship, permit such Participant to withdraw
all or part of the Vested portion of his Deferral Account. While such a
determination shall be within the discretion of the Committee, a hardship
withdrawal request shall only be considered upon satisfactory demonstration that
the Participant has incurred an immediate financial need arising out of
unforeseeable events beyond the control of the Participant.

               Section 7.07 Forfeiture of Company Discretionary Contributions.
Notwithstanding any provisions of this Plan to the contrary, if (a) a
Participant’s termination from employment (whether on account of an Involuntary
Termination of Employment or a Voluntary Termination of Employment) is due to
theft, proven dishonesty, gross misconduct, embezzlement, fraud, conviction of a
felony (whether or not related to the employment relationship), disclosure of
trade secrets or business information of the Company or use of the facilities,
premises or other assets of the Company to conduct unlawful or unauthorized
activities or transactions, or (b) a Participant, subsequent to termination of
employment, violates the terms of any restrictive covenant applicable to the
Participant, then all unpaid amounts credited to the Participant’s Deferral
Account attributable to Company Discretionary Contributions shall be forfeited.
All determinations as to the applicability of this Section 7.07 shall be
determined by the Committee in its sole discretion and shall be conclusive.

               Section 7.08 Death Benefits.

                         (a) Death Before Separation from Service. In the event
that a Participant incurs a Voluntary Termination of Employment because of
death, his Beneficiary shall be entitled to receive a death benefit that shall
equal the value of the Participant’s Deferral Account, as of the Valuation Date
immediately preceding the distribution date. The portion of the death benefit
attributable to the Participant’s Deferral Account shall be paid in accordance
with the distribution form selected by the Participant (but subject to 7.02(c)).

                         (b) Death After Separation from Service. In the event
that a Participant who is receiving a monthly distribution of benefits after
incurring a Voluntary or Involuntary Termination of Employment dies, his
Beneficiary shall be entitled to receive the remaining installment payments from
the Participant’s Deferral Account as they become due. Payment of benefits under
this Section shall be made in the form of payment selected by the Participant.
Notwithstanding the foregoing, the Committee, in its sole discretion, may elect
to pay any remaining benefit payable to the Beneficiary in the form of a lump
sum payment as soon as reasonably practicable after the date of death.

               Section 7.09 Tax Liability. In the event the Plan is required to
distribute benefits to any Participant in compliance with a change in the law,
the Participant shall bear all tax

11



--------------------------------------------------------------------------------



 



consequences associated with the premature payment of his Deferral Account.
Notwithstanding the above, the Participant will be responsible for all taxes in
conjunction with the deferral or distribution of his benefits.

ARTICLE 8 — Administration

               Section 8.01 Responsibilities and Powers of Committee. The
Committee shall be the agent for service of legal process regarding any
litigation arising out of the operation and administration of the Plan. The Plan
shall be administered by the Committee. The Committee shall have the authority
to delegate some or all of its powers with respect to the Plan to designated
representatives, including, but not limited to, the Company’s Pension and
Retirement Committee. The Committee shall also have the discretionary power to
establish and revise rules and procedures relating to the administration of the
Plan, interpret the provisions of the Plan and answer all questions and settle
all disputes which may arise in connection with the Plan.

               Section 8.02 Interpretation of Plan. The Committee shall, subject
to the requirements of the law, be the sole judge of the standard of proof
required in any case and the application and interpretation of this Plan, and
decisions of the Committee shall be final and binding on all parties. The
Committee shall have the exclusive right and discretionary authority to construe
the terms of the Plan, to resolve any ambiguities, and to determine any
questions which may arise with the Plan’s application or administration,
including but not limited to, determination of eligibility for benefits.
Whenever in the Plan the Committee is given discretionary powers, the Committee
shall exercise such powers in a uniform and nondiscriminatory manner. The
Committee shall process a claim for benefits as speedily as is feasible,
consistent with the need for adequate information and proof necessary to
establish the Participant’s benefit rights and to commence payment of benefits.

ARTICLE 9 — Application for Benefits and Claims Procedure

               Section 9.01 Notice of Denial of Benefit. In the event that a
request for distribution of benefits is denied in whole or in part, a
Participant whose request for benefits has been denied shall be notified of such
denial in writing by the Committee. The denial notice shall specify the reason
or reasons for the denial, make specific references to pertinent Plan
provisions, describe any additional material or information necessary for the
Participant to perfect the claim, and shall advise the Participant of the
procedure for the appeal of such denial.

               Section 9.02 Appeals Procedure. All appeals shall be made in
accordance with the following procedure:

                         (a) The Participant or his duly authorized
representative shall file with the Committee a request to appeal the denial
within sixty (60) days of notification by the Committee of the claim denial. The
request shall be made in writing, and shall set forth all of the facts upon

12



--------------------------------------------------------------------------------



 



which the appeal is based. Appeals not timely filed shall be barred.

                         (b) The Committee shall consider the merits of the
Participant’s written presentations, the merits of any facts or evidence in
support of the denial of benefits, and such other facts and circumstances as it
shall deem relevant.

                         (c) Within forty-five (45) days after a request for
review has been received, the Committee shall render a decision upon the
appealed claim that shall be in writing and shall include specific reasons for
the decision and specific references to the pertinent Plan provisions on which
the decision was based. The decision rendered by the Committee shall be binding
on all parties.

ARTICLE 10 — General Provisions

               Section 10.01 No Alienation or Assignment of Benefits. Payments
of benefits under this Plan to any Participant shall not be subject to any claim
of any creditor of such Participant, and, in particular, to the fullest extent
permitted by law, all such payments shall be free from attachment, garnishments,
trustee’s process, or any other legal or equitable process available to any
creditor of such Participant. No Participant shall have the right to alienate,
anticipate, commute, pledge, encumber, assign, sell, or transfer any potential
payment of benefits hereunder.

               Section 10.02 No Contract of Employment. Nothing contained herein
shall be construed as conferring upon a Participant the right to continue in the
employ of the Company.

               Section 10.03 Other Retirement Plans. Any compensation deferred
under this Plan shall not be deemed salary or other compensation to a
Participant for the purpose of computing benefits to which he may be entitled
under any ERISA-covered benefit plan of the Company, provided it is permissible
to do so under such plan.

               Section 10.04 Heirs, Assigns and Successors. This agreement is
binding upon and inures to the benefit of the Company, its successors and
assigns and the Participant and his heirs, executors, administrators and legal
representatives.

               Section 10.05 Amendment or Termination. The Committee has the
right to amend the Plan with retroactive effect if necessary, at any time;
provided that, in no event shall the Committee have the authority to adopt any
amendment having a significant cost to the Company. Notwithstanding the
foregoing, the Board retains the right to modify the powers of the Committee to
amend the Plan, to amend the Plan (with retroactive effect if necessary) or to
terminate the Plan, at any time.

               Section 10.06 Severability of Provisions. If any provision of
this Plan shall be held invalid or unenforceable, such invalidity or
unenforceability shall not affect any other provisions

13



--------------------------------------------------------------------------------



 



hereof, and this Plan shall be construed and enforced as if such provisions had
not been included.

               Section 10.07 Controlling Law. This Plan shall be construed in
accordance with and governed by the laws of the Commonwealth of Virginia.

               Section 10.08 Grammatical Construction. Pronouns or other words
indicating the masculine gender shall be deemed to include the feminine gender,
and singular words shall include the plural in all cases where such meaning
would be appropriate.

               Section 10.9 Unauthorized Representations. The Company shall not
be bound by the representations of any person, other than the Committee,
regarding eligibility for benefits under the Plan or any other matter relating
to the Plan.

               Section 10.10 Designation of Death Benefit Beneficiary. Each
Participant may designate any person or persons (primarily or contingently) as
his Beneficiary to whom his Plan benefits shall be paid if he dies prior to
receipt of all such benefits. Such Beneficiary designation shall be effective
only if in writing on forms provided by the Committee and if such form is
delivered to the Committee during the lifetime of the Participant. If a
Participant has a spouse, an election to name a primary designated Beneficiary
other than or in addition to the spouse shall be ineffective unless the
Participant’s spouse consents in writing on a form provided by the Committee to
such designation.

14